UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NY Tax Free Money Fund Investment Class Tax Free Money Fund Investment Semiannual Report to Shareholders June 30, 2012 Contents NY Tax Free Money Fund 4 Portfolio Summary 5 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights Tax Free Money Fund Investment 13 Portfolio Summary 14 Investment Portfolio 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 31 Information About Each Fund's Expenses 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 38 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about each fund. Please read the prospectus carefully before you invest. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain a fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on a fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares in a fund may have a significant adverse effect on the share prices of all classes of shares within that fund. See the prospectus for specific details regarding each fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary(Unaudited) Investment Portfolio as of June 30, 2012 (Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 96.1% New York 95.0% Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.18%*, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.38%*, 10/1/2041, LIQ: Morgan Stanley Bank Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.18%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, Barclays Capital Municipal Trust Receipts, Series 6W-D, 144A, 0.17%*, 3/15/2037, LIQ: Barclays Bank PLC New York, Eagle Tax-Exempt Trust Various States, "A", Series 20090047, 144A, 0.18%*, 6/15/2035, LIQ: Citibank NA New York, Nassau Health Care Corp. Revenue, 0.2%*, 8/1/2029, LOC: Wells Fargo Bank NA New York, State Dormitory Authority Lease Revenue, Court Facilities, Series A, Prerefunded 5/15/2013 @ 100, 5.375%, 5/15/2021 New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.25%*, 7/1/2031, LOC: Bank of America NA New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.19%*, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.2%*, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Phase II, Series A-1, 0.2%*, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT, 0.19%*, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency, Rip Van Winkle House LLC, Series A, 144A, AMT, 0.19%*, 11/1/2034, LIQ: Freddie Mac New York, State Mortgage Agency Revenue, Homeowner Mortgage, Series 135, AMT, 0.18%*, 4/1/2037, SPA: Barclays Bank PLC New York, Triborough Bridge & Tunnel Authority, Series B, 5.25%, 11/15/2012 New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.2%*, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Housing Revenue, Series D-1-A, 2.05%, 5/1/2013 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.29%*, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, NY Psychotherapy & Counseling Center, 0.17%*, 6/1/2038, LOC: JPMorgan Chase Bank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, Staten Island University Hospital Project: Series B, Prerefunded 7/1/2012 @ 100, 6.375%, 7/1/2031 Series C, Prerefunded 7/1/2012 @ 101, 6.45%, 7/1/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series B, 144A, 5.0%, 11/1/2012 New York, NY, General Obligation: Series G-6, 0.16%*, 4/1/2042, LOC: Mizuho Corporate Bank Series B2, 0.24%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series K, 4.0%, 8/1/2012 Series D, 5.0%, 2/1/2013 Series D, ETM, 5.0%, 2/1/2013 Series C, 5.5%, 8/1/2012 Onondaga County, NY, Trust Cultural Resource Revenue, Syracuse University Project, Series A, 0.28%*, 12/1/2029, LOC: Bank of America NA Puerto Rico 1.1% Commonwealth of Puerto Rico, General Obligation, Series A, 144A, Prerefunded 7/1/2012 @ 100, 5.0%, 7/1/2027 % of Net Assets Value ($) Total Investment Portfolio (Cost $56,596,117)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of June 30, 2012. + The cost for federal income tax purposes was $56,596,117. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
